Order granting defendant’s motion to modify final decree of separation by reducing the award of alimony to the plaintiff from seventy-five dollars per week to twenty dollars per week, unanimously modified by increasing the allowance to thirty-five dollars per week, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Order denying plaintiff’s motion for an additional allowance for counsel fees unanimously affirmed. No opinion. Present — Martin, P. J., MeAvoy, O’Malley, Glennon and Cohn, JJ.